
	

115 SRES 213 ATS: Honoring the memory of Dallas Police Department Senior Corporal Lorne Ahrens, Sergeant Michael Smith, Officer Michael Krol, Officer Patrick Zamarripa, and Dallas Area Rapid Transit Police Officer Brent Thompson, who were killed during the attack in Dallas, Texas, that occurred 1 year ago, on July 7, 2016. 
U.S. Senate
2017-06-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		1st Session
		S. RES. 213
		IN THE SENATE OF THE UNITED STATES
		
			June 29, 2017
			Mr. Cornyn (for himself, Mr. Cruz, and Mr. Corker) submitted the following resolution; which was referred to the Committee on the Judiciary
		
		August 1, 2017Committee discharged; considered and agreed toRESOLUTION
		Honoring the memory of Dallas Police Department Senior Corporal Lorne Ahrens, Sergeant Michael
			 Smith, Officer Michael Krol, Officer Patrick Zamarripa, and Dallas Area
			 Rapid Transit Police Officer Brent Thompson, who were killed during the
			 attack in Dallas, Texas,  that occurred 1 year ago, on July 7, 2016. 
	
	
 Whereas the horrific act of violence and hatred that occurred in Dallas, Texas, on July 7, 2016, was the deadliest attack on United States law enforcement officers since the terrorist attacks of September 11, 2001;
 Whereas the attack occurred during a lawful, peaceful, nonviolent demonstration and took place with the intention of targeting police officers;
 Whereas law enforcement personnel and first responders performed their duties and responsibilities admirably during the attack and risked being killed for the safety of the people of Dallas;
 Whereas President Barack Obama, President George W. Bush, and other officials joined together for a memorial service following the attack;
 Whereas the Dallas Police Chief helped a wounded community heal in the aftermath of the attack and called on members of the community to join law enforcement and become part of the solution;
 Whereas the Dallas Area Rapid Transit (referred to in this preamble as DART) Police Chief demonstrated strong leadership and compassion in responding to the first fallen officer from DART in the line of duty;
 Whereas Friday, July 7, 2017, marks 1 year since the attack; Whereas the community of Dallas and communities across Texas and the United States continue to support the victims of this attack and the families, friends, and loved ones of those victims; and
 Whereas the community of Dallas and communities across Texas and the United States continue to support the brave men and women of local law enforcement for the dedicated service that local law enforcement provides to the community: Now, therefore, be it
		
	
 That the Senate— (1)commemorates the victims killed in the heinous attack in Dallas, Texas, on July 7, 2016, and offers heartfelt condolences and deepest sympathies to the families, loved ones, and friends of the victims;
 (2)honors the survivors of the attack and pledges continued support for the recovery of the survivors; (3)expresses the belief of the Senate that an attack on a law enforcement officer is an affront to the rule of law, the promise of justice, domestic tranquility, common defense, general welfare, and the blessings of liberty secured by the Constitution of the United States;
 (4)applauds the bravery and dedication exhibited by the hundreds of Federal, State, and local law enforcement officials, emergency medical responders, and others who offered support and assistance during and after the attack; and
 (5)stands together united against violence and hatred, and in support of the brave and honorable police officers across the United States who work every day to keep the United States safe.
			
